Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 1 of 7. PageID #: 1506




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



Outdoor Product Innovations, Inc.,           )       CASE NO. 1:18 CV 2457
                                             )
                       Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Jest Textiles, Inc.,                         )       Memorandum of Opinion and Order
                                             )
                       Defendant.            )


       INTRODUCTION

       This matter is before the Court upon defendant’s Motion for Leave to Supplement

Counterclaims Instanter (Doc. 78). This is a breach of contract case. For the following reasons,

the motion is GRANTED in PART and DENIED in PART. The Court will allow defendant to

supplement counterclaims one and two to include allegations regarding VAT taxes and duty

charges. The motion is DENIED in all other respects.

       FACTS

       Plaintiff Outdoor Products Innovations, Inc. filed this lawsuit against defendant Jest

Textiles, Inc. alleging wrongdoing in connection with the sale and manufacture of hunting


                                                 1
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 2 of 7. PageID #: 1507




blinds. In response, defendant filed a counterclaim asserting four claims for relief. Count one is

a claim for breach of contact based on plaintiff’s failure to pay for the hunting blinds and count

two requests an accounting. Count three purports to assert a claim for fraudulent inducement on

the grounds that plaintiff entered into the contract with no intent of paying for the goods. Count

three is based on plaintiff’s misrepresentation of the “order terms, delivery dates, type of

shipping,” as well as plaintiff’s ability to pay. In count four, defendant purports to assert its right

under the Uniform Commercial Code.

       Defendant now moves for leave to “supplement” its counterclaim and plaintiff opposes

the motion.

       ANALYSIS

       Defendant moves for leave to supplement its counterclaim pursuant to Fed.R.Civ.Pro.

15(d) based on events that transpired in this litigation since the filing of the counterclaim.

Defendant argues that it has learned that plaintiff violated the parties’ Mutual Confidentiality,

Non-Disclosure, Non Compete Agreement (“Agreement”). Defendant further argues that it is

now being assessed duty charges and VAT taxes. According to defendant, these details “add

clarification/detail to Counts I and II of the Counterclaim.” Defendant also seeks to supplement

its counterclaim to add facts to the fraud count. According to defendant, prior to this lawsuit,

plaintiff indicated that it could not pay for all of the hunting blinds because “the bank” would not

allow the release of the funds. During this lawsuit, defendant learned that this statement was not

true. Rather, no bank put a hold on the release of plaintiff’s funds.

       Plaintiff opposes defendant’s motion on the grounds of futility. Each proposed

amendment will be addressed in turn. At the outset, the Court notes that both parties rely on


                                                  2
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 3 of 7. PageID #: 1508




evidence in support of certain arguments. The Court will not consider the evidence in addressing

this motion, as it is outside the scope of the pleadings. See, e.g., Rose v. Hartford Underwriters

Ins. Co., 203 F.3d 417, 420-21 (6th Cir. 2000)(court cannot consider evidence outside of the

pleadings in addressing futility arguments raised in connection with a motion for leave to amend,

as the applicable standard is based on Rule 12(b)(6)).

       1.      Breach of the Agreement

       Plaintiff argues that the proposed amendment fails to state a claim for relief with respect

to the allegations directed at any alleged breach of the confidentiality and “right of first refusal”

provisions contained in the Agreement. According to plaintiff, defendant asserts only legal

conclusions, which are not supported with sufficient facts. In addition to citing the relevant

provisions in the Agreement, defendant alleges as follows:

       18. During this litigation, Plaintiff has been disclosing [Defendant’s] confidential and
       proprietary information to third parties. Moreover, plaintiff is doing business directly
       with [Defendant’s] suppliers/manufacturers in direct violation of the Agreement. No
       written confidentiality was obtained from these third parties and no copy of such
       agreement was ever provided to [Defendant]. Finally, Plaintiff ignored [Defendant’s]
       right of first refusal/match and [Defendant] was never offered any additional orders or
       projects as required by the Agreement.

       19. Plaintiff is doing business in China and ordering hunting blinds from [Defendant’s]
       manufacturer, which is a direct violation of the parties [sic] Agreement.

       20. As a direct result of these breaches and violations, [Defendant] has been damaged in
       an amount to be determined at trial in excess of $75,000.

       Upon review, the Court agrees with plaintiff that the proposed amendment fails to state a

claim for breach of the Agreement. Although defendant generically alleges that plaintiff “has

been disclosing confidential information” and that plaintiff failed to obtain “written

confidentiality” from these third parties, defendant fails to identify a sufficient factual basis


                                                  3
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 4 of 7. PageID #: 1509




supporting this claim. Defendant does not identify any particular third party, nor does defendant

identify what confidential information plaintiff disclosed. Accordingly, on the whole, the

proposed amendment contains bare legal conclusions and does not state a claim for which relief

may be granted. The same holds true with respect to defendant’s allegations directed at the

“right of first refusal” provision. Defendant identifies no specific entity with which plaintiff

engaged in any transaction. The Court further finds that even if sufficient allegations existed as

to the nature of the breach, the proposed counterclaim nonetheless fails to state a claim because

defendant fails to sufficiently allege damages stemming from the breach. Nowhere does

defendant allege that it would have acted upon its right of first refusal. Absent such an

allegation, defendant fails to allege that it was damaged as a result of any failure on the part of

plaintiff to present any business offer to defendant. This is especially so in light of the other

allegations in the counterclaim. It is difficult to imagine that defendant would have, in fact,

acted upon any such right of first refusal given the complete breakdown in the parties’

relationship. Regardless, no such allegation is present in the proposed counterclaim and,

therefore, the Court finds that defendant fails to state a claim for which relief may be granted as

defendant’s “right of first refusal” claim.

       Defendant argues that since the filing of this lawsuit, it incurred “hundreds of thousands

of dollars in duty assessments by the U.S. government and...VAT taxes by and through affiliates

in China.” Defendant seeks to supplement its breach of contract and account claims by adding

this factual information. In response, plaintiff argues that the purchase orders are designated

“C.I.F.” and, therefore, VAT taxes and duty charges are included in the price listed on the

invoice. Defendant disagrees. According to defendant, “the law says that the buyer pays.”


                                                  4
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 5 of 7. PageID #: 1510




Upon review, the Court will allow defendant to supplement its counterclaim to add this

allegation. The designation “C.I.F.” provides that the payment for freight and insurance is

included in the quoted price. Here, plaintiff argues that the designation also means that the costs

of duties and VAT taxes are included in the price. But, none of the cases cited by plaintiff so

hold. Thus, the Court cannot say as a matter of law that the C.I.F. designation necessarily

included the costs of duties and VAT taxes. Regardless, the Court is required to read

defendant’s counterclaim broadly. Here, defendant alleges that it incurred these charges because

of plaintiff’s breach of the parties’ agreement. In Paragraph 2 of Count I, defendant alleges as

follows:

         Plaintiff has repeatedly breached its obligations to pay [Defendant] approximately $1
         million in open purchase orders and accept delivery of product, which was sitting in
         storage, warehoused and on docks. Plaintiff has breached the CIF terms of the parties’
         agreement causing [Defendant] to incur hundreds of thousands of dollars in duty
         assessments by the U.S. government and to incur VAT taxes by and through affiliates in
         China. Plaintiff has incurred damages for taxes, duty, storage, shipment, unpaid product,
         interest and attorney’s fees.

         Based on a broad reading of this allegation, defendant appears to claim that plaintiff

refused to accept delivery and, as such, defendant incurred additional costs during the course of

this litigation. Accordingly, the Court will allow defendant to supplement its counterclaim in this

limited manner. Plaintiff is free to more thoroughly address this issue at the summary judgment

stage.

         2.     Fraud

         Defendant moves to supplement its fraud counterclaim by adding the following

allegation:

         During these proceedings we learned that the representative from Plaintiff fraudulently
         misrepresented/concealed that his bank would not release funds to Jest inducing Jest to

                                                  5
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 6 of 7. PageID #: 1511




         ship more product and become further in debt. These statements were knowingly false, as
         no bank was involved and Plaintiff said it was “the bank of Dan” meaning Plaintiff was
         refusing to pay, not a bank with some institutional controls. Plaintiff’s representative and
         officer James Levis now admits that no bank was involved. Plaintiff’s president
         fraudulently misrepresented these facts to Jest, lied about a bank refusing payment, which
         caused Jest to ship more product that was never paid for.

(Doc. 78-1 at p. 6).

         Upon review, the Court agrees with plaintiff that such an amendment would be futile.

Regardless of the truth of the statement, the contract between the parties obligated defendant to

ship the product. Thus, defendant suffered no damages separate and distinct from its contract

claim. Moreover, as plaintiff notes, any possible reliance would be wholly unreasonable. It

makes no sense whatsoever that defendant shipped additional product because it believed that

plaintiff’s bank would not pay defendant. For these reasons, the Court denies defendant’s

request to supplement its fraud claim. The Court notes, however, that defendant’s initial fraud

claim remains pending. Plaintiff never moved to dismiss that claim and the Court addresses only

the arguments directed at defendant’s pending motion, which seeks to supplement its initial

claim.

         CONCLUSION

         For the foregoing reasons, defendant’s Motion for Leave to Supplement Counterclaims

Instanter is GRANTED in PART and DENIED in PART. The Court will allow defendant to

supplement counterclaims one and two to include allegations regarding VAT taxes and duty

charges. The motion is DENIED in all other respects.




                                                  6
Case: 1:18-cv-02457-PAG Doc #: 97 Filed: 10/03/19 7 of 7. PageID #: 1512




       IT IS SO ORDERED.


                               /s/ Patricia A. Gaughan
                               PATRICIA A. GAUGHAN
                               United States District Judge
Dated: 10/3/19                 Chief Judge




                                         7
